Citation Nr: 1537270	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a vision disability manifested by night blindness. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to prescribed medications for service-connected disability and/or herbicide exposure.  

5.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and or service-connected disability.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and or/service connected disability. 

7.  Entitlement to service connection for an arrhythmia, to include as due to herbicide exposure.  

8.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), and/or herbicide exposure. 

9.  Entitlement to service connection for neuropathy of the right upper extremity (claimed as right wrist).  

10.  Entitlement to a compensable initial disability evaluation rating for degenerative joint disease (DJD) of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In September 2011 correspondence, the Veteran withdrew his request for a Travel Board hearing. Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

In a July 2015 appellate brief, the Veteran's accredited representative waived RO consideration of additional evidence received by the Board.  

The issues of entitlement to service connection for erectile dysfunction, hypertension, arrhythmia, sleep apnea, neuropathy of the right upper extremity, and entitlement to a compensable initial disability evaluation rating for degenerative joint disease (DJD) of the right wrist, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated on audiometric evaluation upon entrance into service.

2.  Chronic increase in bilateral hearing impairment was not shown in service, nor was a hearing loss disability manifested to a compensable degree within one year of discharge from service.

3.  The most probative evidence of record is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, service. 

4.  The earliest clinical evidence of record of tinnitus is more than four decades after separation from service; subjectively, the Veteran asserts that he first noticed tinnitus approximately 36 years after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran has tinnitus casually related to, or aggravated by service. 

6.  The earliest clinical evidence of record of difficulty seeing at night is more than four decades after separation from service; subjectively, the Veteran asserts that he first noticed difficulty approximately 36 years after separation from service.

7.  The most probative evidence of record is against a finding that the Veteran has a vision disability, manifested by night blindness or difficulty with seeing a glare, casually related to, or aggravated by service. 

8.  There is no credible evidence of symptoms of GERD in service. 

9.  There has been no competent credible evidence of record that the Veteran has GERD casually related to, or aggravated by, service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a vision disability manifested by night blindness, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154; 38 C.F.R. § 3.303, 3.304.

4.  The criteria for service connection for gastroesophageal reflux disease (GERD), to include as secondary to prescribed medications for service-connected disability and/or herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154; 38 C.F.R. § 3.303, 3.304.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2009.  

The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that VA examinations and opinions have been obtained where warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, VA examinations (audiology and eye) with opinions were obtained in 2009.  The Board finds that the opinions are more than adequate, as they are predicated on a review of the pertinent medical records and examination findings, as well as the Veteran's reported symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

The Board has considered whether a clinical examination and/or opinion is warranted for the issues of entitlement to service connection for GERD but finds that one is not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As is discussed in further detail below, the competent credible evidence of record does not support a finding of a current GERD disability, symptoms of GERD in service, or a competent indication that the Veteran has GERD or symptoms of such which may be associated with the Veteran's service or service-connected disability.  Thus, an examination and opinion is not warranted. 

The Board acknowledges the Veteran's June 2014 statement that VA has issued him hearing aids and that he had a hearing test at the Wilmington CBOC (Community Based Outpatient Clinic) in May 2014.  Nevertheless, the Board finds that a remand to obtain these records is not warranted.  As is discussed in further detail below, the Veteran had a preexisting hearing loss which did not increase in severity during service.  The central issue in a claim in which there was a preexisting disease or injury is whether it increased in severity during service, not decades later.  Thus, the records of the current severity of the Veteran's disability, and/or an etiology opinion, are not probative.  

In sum, the Board finds that no further duty to notify or assist is warranted. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran's May 1966 report of medical examination for entrance purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
-
-10
LEFT
20
10
10
-
0

In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz, 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz, and 5 decibels to 4,000 Hz.   

Upon conversion from the noted ASA units to ISO units, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
10
-
-5
LEFT
35
20
20
-
5

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155 (1993).  Therefore, the Veteran's entrance examination report reflects abnormal hearing, or a hearing loss (i.e. disease or injury), bilaterally.  The Board also notes that block #74 of the medical examination report (Summary of defects and diagnoses) reflects "hearing defect H-2".  Block 76 A reflects a "2" for the Veteran's hearing.  A "2" reflects that the Veteran had abnormal hearing.  (See Army Regulation (AR) 40-501, Table of Physical profile functional capacity guide).  

Based on the above, the Veteran had bilateral hearing loss upon entrance to service and the presumption of soundness does not attach.  When the presumption of soundness on induction does not attach, service connection may be considered only on the basis of aggravation of hearing loss in service. 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in severity during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a presumption of aggravation under section 1153 arises, due to an increase in severity in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's July 1968 report of medical history for separation purposes reflect that he denied hearing loss; this is consistent with his audiometric findings.  Notably, the Veteran reported having had mumps, high or low blood pressure, history of broken bones, and back trouble.  Thus, if he had noticed a worsening of hearing acuity in service, it would have been reasonable for him to have reported it, rather than specifically deny it. 


The Veteran's July 1968 report of medical examination for separation purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
5
10
-
5

Block 76 A reflects a "1" for the Veteran's hearing.  A "1" reflects better hearing acuity than upon entrance.  

The Veteran reported that he was in "good" health with the exception of his wrist and need for dental work.  He specifically denied hearing loss.  

In essence, the Veteran had abnormal hearing on entrance and normal hearing upon separation.

Any statement by the Veteran that he had hearing loss since separation from service or that his hearing acuity worsened in service is less than credible given the audiologic findings, and his denial of hearing loss upon separation. 

The record is against a finding that the Veteran underwent an increase in hearing loss severity during service, or even that it rose to the level of a hearing loss disability for VA purposes within one year of separation.  Thus, service connection is not warranted.  The Board also notes that an August 2009 VA examination opinion is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, service.   

The Veteran is competent to relate difficulty hearing.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis of hearing loss based on decibel levels and thresholds, to provide an opinion as to threshold shifts, or to provide an etiology for hearing loss acuity more than four decades after separation from service. The Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus

The Veteran is competent to relate tinnitus.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  Ringing or roaring in the ears may be related to numerous conditions, such as age-related hearing loss, acoustic trauma, a build-up of earwax, and/or infections.  Moreover, it may be chronic or intermittent.  Based on the foregoing, the Board finds that an opinion by the Veteran as to causation of tinnitus many years after separation from service does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Regardless of competency, the Board finds the Veteran less than credible as to any statement that he has had tinnitus since service.

The Veteran's STRs are negative for complaints of, or treatment for, tinnitus.  The earliest clinical complaints of tinnitus are more than 40 years after separation from service.  

An August 2009 VA examination report reflects that the Veteran reported tinnitus, with an onset date of five years earlier, or in approximately 2004.  The examiner opined that the Veteran's tinnitus is likely a symptom associated with his hearing loss.  As the Veteran is not service connected for hearing loss, tinnitus secondary to hearing loss does not warrant service connection.  The examiner opined that the Veteran's tinnitus is less likely as not causally related to service. 

Any statement by the Veteran of having tinnitus since service is less than credible given his STRs, the lack of clinical evidence of complaints and his statement to the 2009 examiner that the tinnitus had an onset date of approximately 2004.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Vision complaints 

The Veteran contends that he has night blindness due to service.  A September 2009 VA examination report reflects that he reported that he has poor vision at night.  He stated that it "has become more difficult to drive at night over the last 5 years".  He also noted that a glare at night is more difficult.  The examiner diagnosed the Veteran with night-blindness symptoms likely secondary to the Veteran's cataracts.  The examiner noted that the Veteran night vision and glare is likely caused by his cataracts.  The examiner stated as follows:

The patient's complaint of nightblindness which he describes as worsening vision at night over the last five years is likely attributed to his cataracts.  Glare testing decreases his visual acuity in both eyes.  Goldman visual field testing was normal and clinical exam of the retina is normal as well.  It is likely that the goldman or exam would show changes if the patient had actual pathology causing nightblindness.


The Board notes that a cataract is a partial or complete opacity on or in the lens of the eye or the capsule of the lens. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  There is no competent credible evidence that the Veteran had cataracts in service or causally related to, or aggravated by, service, to include herbicide exposure, or a service-connected disability.  

The Veteran's STRs reflect that he reported that he wore glasses, but he denied any color blindness or eye trouble.  The STRs are negative for any complaints of, or treatment for, cataracts.  Moreover, the Veteran reported the onset of his night vision in approximately 2004, more than three decades after separation from service.  

The Veteran is competent to relate his symptoms of difficulty with vision.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of eye, to include cataracts, especially in light of his other eye disabilities or complaints.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The clinical records also reflect that the Veteran had a preexisting eye disability, amblyopia, and age-related presbyopia.  The evidence is against a finding that any eye disability is causally related to, or aggravated by, service.  Service connection for an eye disability, to include cataracts, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection for GERD

The Veteran contends that he has GERD, to include as secondary to prescribed medications for a service-connected disability, and/or herbicide exposure.  However, he has also stated that he has had it since he "had to consume C-rations for every meal while in Vietnam."

Initially, the Board finds that the Veteran is less than credible as to any statement of GERD since service.  When he filed his claim, the Veteran reported that he has had GERD since May 1967.  The Veteran served in Vietnam from October 1967 to May 1968.  His report of medical history for separation purposes reflects that he denied pain or pressure in the chest, frequent indigestion, and stomach, liver or intestinal trouble.  Notably, he reported other complaints such as having had the mumps, high or low blood pressure, history of broken bones, and back trouble.  Thus, if he had GERD or symptoms of such, it would have been reasonable for him to have reported it, rather than deny it.   

In addition, the Veteran's clinical records are negative for a diagnosis of GERD.  His VA clinical records do not list a past medical history of GERD. 

A January 2006 private record reflects that the Veteran reported that "just when he eats, he gets a numb like sensation over the left precordium".  It was noted that these symptoms went away within a few minutes, had been thought to be possibly related to shingles. He reported that he has infrequent episodes of indigestion, which he will take antacids.  His appetite is good and he would not consider the discomfort painful.  The impression was "atypical chest numbness associated with eating uncertain etiology, but not likely cardiac."  The record is void of any competent clinical indication that the Veteran had GERD.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for GERD is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

Even if the Veteran had a diagnosis of GERD, there is no competent credible evidence that any such diagnosis would be causally related to, or aggravated by service, to include herbicide exposure, or a service-connected disability.  The record is against a finding of GERD in service, there is no evidence of GERD in the more than 35 years after separation from service, and there is no competent evidence that GERD is caused by herbicide exposure or a service-connected disability. 

Moreover, the Board finds that the Veteran is less than credible as to his symptoms and their onset based on his variety of contentions.  He has contended that he has had GERD since service due to eating C-rations in Vietnam, but has claimed an onset date prior to Vietnam service.  Importantly, he has also contended that his GERD is due to medication for service-connected disabilities, which have a much more recent onset date and/or medication date.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Veteran is competent to relate symptoms of heartburn and indigestion.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of the gastrointestinal system, especially in light of his numerous other medical issues.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a vision disability, to include cataracts and to include one manifested by complaints of night blindness and/or difficulty seeing due to glare, is denied. 

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.


REMAND

Service Connection for Erectile Dysfunction

The Veteran contends that he has erectile dysfunction related to herbicide exposure, his low back disability, and/or the "multiple medications" which he takes for his service-connected disabilities.  

The earliest clinical evidence of erectile dysfunction is an April 12, 2005 VA record which reflects that the Veteran reported that he had a decreased ability to maintain an erection for the past six months.  The Veteran was diagnosed with erectile dysfunction and Viagra was requested.  It was noted that he was taking Metoprolol, but that this was only started the last month (March 24, 2005); thus, he had been having a decreased ability for several months prior to the start of Metoprolol.  At the time of the diagnosis and onset the Veteran was approximately 60 years old. 

VA records in 2005 and 2006 refect continued diagnosis of erectile dysfunction.  An October 2006 record reflects that the Veteran was not taking Metoprolol because of feeling sluggish and depressed, was still taking Levitra and requested a refill.

A January 2009 VA record with regard to the Veteran's erectile dysfunction reflects that the Veteran was previously getting Levitra, but that he "doesn't need it now that he's off metoprolol."

Subsequent records reflect that the Veteran was to continue on Metoprolol for heart disease. (See February 17, 2013 VA record.)

The Veteran is service-connected for multiple myeloma, status post myocardial infarction and atherosclerotic cardiovascular disease, PTSD, DDD of the lumbar spine, DJD of the right wrist, and radiculopathy of the lower extremities.  As the Veteran contends that his erectile dysfunction may be related to his medications, the Board finds that a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim.  

In providing an opinion, the clinician should specifically note which specific medication, if any, causes or aggravates the Veteran's erectile dysfunction.   Any opinion should discuss the onset date of erectile dysfunction, as well as the onset and/or discontinuance of medication use.  The examiner should also discuss the Veteran's back disability as it may relate to erectile dysfunction.  In this regard, the Board notes that a VA examination report for the Veteran's back reflects that the Veteran did not have erectile dysfunction.  The examiner should also discuss the Veteran's age, weight, and medications for nonservice-connected disabilities, if pertinent.  The examiner should consider that the Veteran had complaints of erectile dysfunction both prior to starting, and after cessation, of Metoprolol.

Service Connection for Hypertension

The Veteran contends that his blood pressure was elevated from when he went into the service.  In this regard the Board notes that the Veteran's blood pressure on entrance in 1966 was 124/70.  He reported on his report of medical history for separation purpose that he had, or had previously had, high or low blood pressure.  The physician's summary reflects blood pressure fluctuation.  The Veteran's blood pressure on separation in 1968 was 124/82.  

The earliest clinical evidence of possible high blood pressure or hypertension is not until more than 30 years after separation from service. A February 2005 clinical record reflects a blood pressure reading of 118/64; however, a March 2005 record reflects a blood pressure reading of 136/83.

A January 2006 private record reflects "[h]hypertension on this examination, will make serial measurements before making a diagnosis of hypertension."  It was noted that during the examination, the Veteran's blood pressure was 158/84 and 160/82.  The Veteran stated that "he had been very upset over some business this morning and states that he wonders if that is why his blood pressure is elevated.  He has never had high readings like this before."  It was also noted that the Veteran has "not had a history of hypertension.  I have reviewed his notes over the last eight months or so and there are no elevated blood pressure readings. Most of these have been taken however, when he was on low dose beta blockers."

The Veteran filed his claim for service connection for hypertension in 2009.  The Board has reviewed the clinical records and found a range of blood pressure readings to include the following:

May 2010:		121/73
December 2010:	 123/76
March 2012:		137/85
March 2012:		140/90
February 2013:	 107/61
February 2013:	 134/76
March 2013:		 136/85
March 2013:		 112/70
June 2015:		 118/69

December 2010 records reflect that he was not on anti-hypertensive medication.  However, an April 2012 private record reflects a history of hypotension.

A March 2013 VA clinical record reflects a comorbidity issue of "CV/HTN" but that the Board is unsure if this reflects a positive diagnosis of hypertension as there is no VA record which supports a clinical diagnosis of hypertension.

A report of a December 2014 VA examination for the heart reflects blood pressure readings of 140/84, 142/84, and 140/82.

Based on the foregoing, the Board finds that further development is warranted.  If the Veteran has a diagnosis of hypertension, VA clinical records supporting this should be associated with the claims file.  If necessary, the Veteran should be scheduled for an examination to determine if he has such a disability.  If so, an opinion as to whether it is as likely as not causally related to, or aggravated by, service or a service-connected disability should be obtained.  

Service Connection for Arrhythmia

In May 2009, the Veteran filed a claim for service connection for arrhythmia.  The evidence is unclear as to whether the Veteran has had arrhythmia during the pendency of his claim. 

Historically, several years prior to filing his claim for service connection, the Veteran, in March 2005, underwent a VA cardiology stress test.  The test was positive for prolonged nonsustained ventricular tachycardia during exercise. 

An April 2005 Virginia Commonwealth University Medical Center record reflects that the Veteran had no history of any arrhythmic events prior to a stress test, and no arrhythmic events since then.  A January 2006 primary care clinic note reflects that the Veteran had "previous NSVT [nonsustained ventricular tachycardia] was noted during a stress test at a different VA and patient subsequently underwent a cardiac cath that was, per him, normal."  A January 2006 private record (Creighton Cardiac Center) reflects a diagnosis of exercise induced wide QRS tachycardia which was asymptomatic.  

A January 2009 VA record with regard to the Veteran's erectile dysfunction reflects that the Veteran was no longer taking Metoprolol.  However, a February 17, 2013 record reflects that he was to continue on Metoprolol for heart disease.  In this regard, the Board notes that Metoprolol is a beta blocker, and may be used for a variety of disabilities.  

A March 2013 VA clinical record reflects a past medical history of "arrhythmia in past requiring beta blocker - sounds like SVT [supraventricular tachycardia]?"

A December 2014 VA examination report reflects that the Veteran reported taking beta blockers.  However, it also reflects that the Veteran has not had a cardiac arrhythmia.  It was also noted that a December 2014 EKG did not show an arrhythmia.  

Based on the foregoing, the Board finds that a supplemental opinion is warranted, to determine if, at any time, during the pendency of the claim, the Veteran had a chronic arrhythmia, and if so, what type and if it is, as likely as not, causally related to service, to include herbicide exposure, or to a service-connected disability.  The clinician should discuss the objective evidence, if any, of arrhythmia, and the dates and reasons for the Veteran's prescribed Metoprolol. 

Service connection for Sleep Apnea

The Veteran contends that he has sleep apnea as due to herbicide exposure and/or PTSD.  

A June 2010 VA examination report reflects the following:

[E]ven if he did have true obstructive sleep apnea, there is no documentation in the literature that states PTSD specifically causes obstructive sleep apnea.  We have reviewed this issue numerous times over the years, to include thorough, extensive, and voluminous reviews of the medical literature, and cannot find any well-grounded or well-founded documentation that has been well proven by the medical community, that states PTSD specifically causes obstructive sleep apnea,  Therefore, we will not perform any test for him, because PTSD does not specifically cause obstructive sleep apnea."

The Board finds that a remand for a supplemental opinion is warranted.  The clinician should provide an opinion, if reasonably possible, if the Veteran's sleep apnea is aggravated (chronically worsened) by a service-connected disability.  The clinician should discuss the Veteran's age, weight, and the physical causes of sleep apnea, if appropriate. 


Service Connection for Right Wrist Neuropathy
Increased Rating for Right Wrist DJD 

In a September 2009 rating decision, the RO granted service connection for DJD of the right wrist and assigned a noncompensable rating effective from May 2009.  The Veteran also requests service connection for right wrist neuropathy. 

An August 2009 VA examination report reflects that upon examination, the Veteran had 0 to 65 degrees of dorsiflexion, and 0 to 70 degrees of palmar flexion.  The examiner found that there was no objective evidence of pain following repetitive motion.  An x-ray of the wrist revealed mild first metacarpal phalangeal DJD.  The Veteran had no numbness or tingling in the right wrist or hand.  He reported intermittent episodes of decreased grip strength when he sharply rotates his wrist.  The Veteran did not have constitutional symptoms of arthritis.  Upon examination, he had a normal right wrist.  

In his April 2010 VA Form 9, the Veteran stated that he has considerable pain in the wrist.  He reported that the pain is in the wrist and radiates up the arm.  

May and June 2012 hematology and oncology nursing note reflects that the Veteran did not have any neuropathy.

In a July 2012 statement, the Veteran essentially contended that his multiple myeloma has increased the severity of his pain.  (See VA Form 21-4138).  Notably, April 2012 correspondence from Dr. R. Leighton reflects, with regard to the Veteran's back pain, that his "multiple myeloma points to this being the harbinger of his pain at this point." 

Rating for the right wrist may be based on limitation of motion, arthritis upon x-ray findings, and pain.  The Board is unsure if the Veteran has a valid diagnosis of arthritis upon x-ray findings.  As noted above, the x-ray findings of DJD of record pertain to the metacarpophalangeal joint, which is a finger joint and not a wrist joint.  In addition, the Board is unsure if the Veteran's complaints of pain and neuropathy are related to his multiple myeloma or a separate right wrist disability.  Thus, a VA examination with opinion may be helpful to the Board in adjudicating the Veteran's claim. 

Conclusion for all Remanded Issues

In providing an opinion, the clinicians should rely on objective findings rather than on the Veteran's self-reported history.  In this regard, the Board notes that the Veteran has changed his theory of causation on several occasions, and his recitation of the facts may not be reliable (e.g. The Board notes that he told one examiner that he fell 20 feet in service resulting in his back injury, when the STRs reflect that he fell only four to five feet.)

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment for erectile dysfunction, hypertension, arrhythmia, sleep apnea, and his right wrist/right upper extremity, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, and to include VA radiology x-ray findings of the right wrist 

2.  Obtain a clinical opinion, from a cardiologist if reasonably available, as to the issues of i.) hypertension and ii.) arrhythmia.  If an examination is necessary prior to rendering an adequate opinion, schedule the Veteran for such.

Arrhythmia: The clinician should opine as to whether the Veteran has had a disability of arrhythmia at any time since May 2009, and if so, what type.  The clinician should provide an opinion as to whether it is as likely as not that an arrhythmia, if any, is casually related to active service, to include herbicide exposure, or a service connected disability.  

The clinician should provide a discussion of the onset of any arrhythmia and the reasons for such.  

The clinician should consider the pertinent evidence of record to include a.) an April 2005 Virginia Commonwealth University Medical Center record that reflects that the Veteran had no history of any arrhythmic events prior to a stress test, and no arrhythmic events since then; b.) a January 2006 primary care clinic note that reflects a "previous NSVT [nonsustained ventricular tachycardia] was noted during a stress test at a different VA and patient subsequently underwent a cardiac cath that was, per him, normal."; c.) a January 2006 private record (Creighton Cardiac Center) that reflects a diagnosis of exercise induced wide QRS tachycardia which was asymptomatic; d.) a January 2009 VA record that the Veteran was no longer taking Metoprolol; e.) a February 17, 2013 record that the Veteran was to continue taking Metoprolol for heart disease; f.) a March 2013 VA clinical record that reflects "arrhythmia in past requiring beta blocker - sounds like SVT [supraventricular tachycardia]?"; and g.) the December 2014 VA examination report which reflects that the Veteran reported taking beta blockers, did not have a cardiac arrhythmia, and that EKG did not show an arrhythmia.  

Hypertension:  The clinician should opinion as to whether it is as likely as not that the Veteran has hypertension, and if so, its onset date, and whether it is as likely as not caused by, or aggravated by, service, to include herbicide exposure, or a service-connected disability, to include medication.  

The clinician should consider the pertinent evidence of record, to include: a.) the Veteran's blood pressure on entrance in 1966 of 124/70; b.) the physician's summary on the 1968 report of history for separation of blood pressure fluctuation; c.) the Veteran's blood pressure on separation in 1968 of 124/82; d.) the January 2006 private record regarding the Veteran having a high reading on that date and having been upset that morning; e.) the December 2010 record which reflects that the Veteran was not on anti-hypertensive medication; f.) the VA records which note a history of hypertension; and g.) the December 2014 VA examination blood pressure findings. 

The term "aggravation" means that there is an chronic (not merely a temporary flare-up) increase in severity of a nonservice-connected disability due to a service-connected disability (to include medication used to treat a service-connected disability).  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

In providing an opinion, the clinician(s) should rely on objective findings rather than merely on the Veteran's self-reported history, which has been found to be inconsistent and/or less than credible on occasion. 

3.  Obtain a clinical opinion as to the Veteran's sleep apnea (diagnosed in 2012).   The clinician should provide an opinion, if reasonably possible, as to whether it is as likely as not that the Veteran's sleep apnea is aggravated by a service-connected disability.  The clinician should discuss, if pertinent, a.) the Veteran's age upon diagnosis; b.) the Veteran's weight upon diagnosis; and c.) the physical causes of sleep apnea, if appropriate. 

The term "aggravation" means that there is an chronic (not merely a temporary flare-up) increase in severity of a nonservice-connected disability due to a service-connected disability (to include medication used to treat a service-connected disability).  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

In providing an opinion, the clinician(s) should rely on objective findings rather than merely on the Veteran's self-reported history, which has been found to be inconsistent and/or less than credible on occasion. 

4.  Schedule the Veteran for an examination of his right upper extremity and obtain a clinical opinion as to the issues of service connection for right upper extremity neuropathy and an increased rating for right wrist DJD.  

Right Upper extremity Neuropathy:  The clinician should provide an opinion as to whether the Veteran has right upper extremity neuropathy, and if so, its onset date, and whether it is as likely as not causally related to, or aggravated by, service, or a service connected disability.  The clinician should consider the pertinent evidence of record, to include the 2012 hematology and oncology records which reflect no neuropathy.

Right Wrist DJD:  Obtain clinical findings as to the severity of the Veteran's right wrist claimed DJD.  

If there are no radiographic findings of DJD of the right wrist in the record, x-rays should be obtained.  

The clinician should consider the pertinent evidence of record and opine as to whether the Veteran's complaints are as likely as not related to DJD, multiple myeloma, or another disability.

In providing an opinion, the clinician(s) should rely on objective findings rather than merely on the Veteran's self-reported history, which has been found to be inconsistent and/or less than credible on occasion

5.  Obtain a clinical opinion as to whether the Veteran's erectile dysfunction is as likely as not causally related to, or aggravated by, a service-connected disability, to include medication.  The clinician should consider the pertinent evidence of record, to include: a.) the reported onset of approximately October 2004 (five months prior to Metoprolol use); b.) an October 2006 record which reflects that the Veteran was not taking Metoprolol, but was still taking; c.) the January 2009 VA record which reflects that the Veteran did not need Levitra because he was not taking Metoprolol; d.) a February 2013 record which reflects that the Veteran was taking Metoprolol; e.) the Veteran's service-connected disabilities; f.) the VA examination report for his back which reflects that the Veteran did not have erectile dysfunction; g.) and the Veteran's age, weight, and medications for nonservice-connected disabilities, if pertinent.  

The term "aggravation" means that there is an chronic (not merely a temporary flare-up) increase in severity of a nonservice-connected disability due to a service-connected disability (to include medication used to treat a service-connected disability).  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

In providing an opinion, the clinician(s) should rely on clinical records as to dates and medications rather than on the Veteran's self-reported history which has been found to be inconsistent and/or less than credible on occasion

6.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
	


Department of Veterans Affairs


